Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed March 29, 2011.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00202-CV
____________
 
IN RE CHARLES ANTHONY ALLEN, SR., Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

MEMORANDUM
OPINION
            Relator is an inmate confined by the Institutional Division
of the Texas Department of Criminal Justice.  On March 9, 2011, Relator filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  Relator requests
we compel the real parties in interest—T. Simmons, M. Butcher, D. Dickerson, R.
McKee, and K. Stackhouse—to provide him adequate amounts of paper, postage, and
envelopes to “mail out the various civil suits currently before various courts
as well as this Honorable Court of Appeals.”
            This court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to: (1) writs against a district
court judge or county court judge in the court of appeals’ district, and (2)
all writs necessary to enforce the court of appeals' jurisdiction.  Tex. Gov’t
Code Ann. § 22.221 (Vernon 2004).  Because the petition for writ of mandamus is
not directed toward a district court judge or county court judge in our district
and is not necessary to enforce our jurisdiction, we have no jurisdiction.  See
Tex. Gov’t Code Ann. § 22.221(b)(1).
            Accordingly, the petitions for writ of mandamus are ordered
dismissed.
                                                            PER
CURIAM
 
Panel
consists of Justices Brown, Boyce, and Jamison.